Citation Nr: 1545373	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-01 628	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 5, 2013, decision of the Board of Veterans' Appeals (Board) that denied entitlement to a rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel












INTRODUCTION

The Veteran, who is the Moving Party in this case, served on active duty from July 1973 to November 1974.

In its September 5, 2013, decision, the Board denied the Moving Party's claims of entitlement to a rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee.

This matter comes before the Board from the Moving Party's December 2013 motion seeking revision of the September 5, 2013 decision on the basis of CUE.  

The Board previously denied the Moving Party's motion for revision in June 2014.  The Moving Party timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the June 2014 decision pursuant to a Joint Motion for Remand.

It is noted that the Board is issuing a separate decision with regard to the issues of whether there was CUE in a September 5, 2013, decision of the Board that denied entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder.  It is noted that the Veteran's attorney initially included the knee issue in his June 2015 power of attorney agreement with the Veteran.  However, in August 2015, the Veteran's representative limited his representation to only the issues of right hand, right elbow and bilateral foot.  As such, the CUE claim addressing those issues will be addressed in a separate decision.

In September 2015, the Veteran requested reconsideration of the denial of a claim for service connection for sleep apnea.  Action consistent with the M21-1MR does not appear to have been taken.  As such, this matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.




FINDINGS OF FACT

1.  On September 5, 2013, the Board issued a decision denying entitlement to a rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee.

2.  The correct facts, as known at the time, were before the Board in September 2013.

3.  There is no showing that the Board misapplied the law as it existed at the time of the September 2013 determination.


CONCLUSION OF LAW

The criteria for revision or reversal of the September 5, 2013, Board decision, which denied entitlement to a rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee, on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400-1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is inapplicable to CUE claims in prior Board decisions, and it therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 C.F.R. § 20.1411(c).  Nevertheless, the Board notes that the Moving Party has been afforded ample opportunity to present his contentions, and there is no indication he has further argument to present.

CUE a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed CUE.  CUE are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403 (2015).

A determination of CUE in a prior Board decision must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1) (2015).  Subsequently-developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2015).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Allegations that previous adjudications improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2015). 

A motion for CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of a failure to follow regulations, failure to give due process, failure to apply the benefit-of-the-doubt, or any other general, non-specific allegations of error are insufficient to satisfy the requirements of the previous sentences.  Motions that fail to comply with these requirements are dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).  

Turning to a review of the facts in this case, on September 5, 2013, the Board denied the Moving Party's claims of entitlement a rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee.  In December 2013, the Moving Party filed a motion seeking revision of this decision on the basis of CUE. In June 2014, the Board issued a decision determining that there was no CUE in the September 5, 2013, Board decision.  The Moving Party timely appealed this decision to the Court, which vacated the Board's June 2014 decision and returned the case to the Board for action consistent with a Joint Motion for Remand (JMR).  The JMR found that the Board did not correctly interpret and address one of the Moving Party's reasonably raised allegations of CUE in the September 5, 2013, Board decision.  The Board will first address this omission.

The JMR found that the Board's June 2014 decision erred by not addressing the Moving Party's argument that the failure of the Board to apply Diagnostic Code 5017, applicable to gout, to the Moving Party's left knee disability in its September 5, 2013, decision constituted CUE.  The JMR noted that Diagnostic Code 5002, applicable to rheumatoid arthritis, provided for higher ratings for gout than the ratings contemplated under Diagnostic Codes 5257, 5260, and 5261, applicable to recurrent subluxation or lateral instability, limitation of flexion, and limitation of extension, respectively.  See 38 C.F.R. § 4.71(a) (2015).  Of note, the JMR in no way suggested that CUE was actually present, finding only that the Board had not addressed the reasonably raised theory for CUE.  

Turning to the facts in this case, in July 1994, the Moving Party was granted service connection for a left knee disability based on the Moving Party's complaints of pain and impaired movement.  The Moving Party's left knee disability is rated as 20 percent disabling under Diagnostic Code 5257, applicable to recurrent subluxation or lateral instability, and 10 percent disabling under Diagnostic Code 5260, applicable to limitation of flexion.  The Board notes that the Moving Party was otherwise denied service connection for gout in May 2011, and the Moving Party has not appealed this determination to the Board.  In other words, the Moving Party is in receipt of service connection for impairment of a single joint, that is, his left knee.  The Moving Party is not in receipt of service connection for the systemic condition of gout that may affect this and other joints.

The Board's September 5, 2013, rating decision extensively considered the symptomatology associated with the Moving Party's left knee disability, and based on the evidence of record, it determined that the existing ratings of the Moving Party's left knee disability were most appropriate.  The Board's failure to address the Diagnostic Code applicable to gout, given the fact that the Moving Party is not service connected for the disease process of gout, was not error.  Furthermore, the Moving Party has not advanced an argument indicating that the Board misapplied pertinent laws or regulations to the facts in his case.  Instead, he simply believes that his left knee disability entitles him to the greater evaluations available under Diagnostic Code 5002.  The Moving Party broadly disagrees with the Board's application of the laws and regulations to the facts in his case, and as noted above, a dispute as to how the Board weighs the evidence cannot constitute CUE.   

The above omission is the only error identified by the Court in its May 2015 Joint Motion.  Given, however, the Court vacated the Board's June 2014 decision in its entirety, the Board will again address the remaining theories of entitlement to CUE at this time.

In his December 2013 motion, the Moving Party stated that the disability evaluations assigned for the left knee were based on a flawed VA examination because the 2507 suggested an answer or limited the field of inquiry, thus preventing the assignment of a Diagnostic Code that more accurately described his disability (that is, the Diagnostic Code applicable to gout).  The Moving Party stated that the question that the RO presented to the examiner "in the engagement memorandum on the VA original rating for residuals of left knee injury dated September 10, 1991, was flawed."  The Board notes that the Moving Party was provided with several VA examinations; in none of these examinations is there evidence to support the Moving Party's contention that the examiners were prevented from accurately describing the symptoms associated with the Moving Party's left knee disability.  Regardless, a failure in the duty to assist is specifically excluded as a situation to be considered as CUE.  38 C.F.R. § 20.1403(d).

In his December 2013 motion, the Moving Party contended that the Board's September 5, 2013 decision contained CUE because the Board "failed in providing VCAA for the claimed condition of individual unemployability."  The Board notes again that a failure in the duty to assist is specifically excluded as a situation to be considered as CUE. Id.  

Thus, the Board cannot say that it was "undebatable" that its September 5, 2013, decision contained error in failing to grant higher ratings for the Moving Party's left knee disability under any Diagnostic Code.  The evidence of record at the time of the Board's decision supported the Board's conclusion that the Moving Party's left knee disability did not warrant evaluations in excess of 20 percent for instability and 10 percent for limitation of motion.  The Moving Party has not presented evidence of CUE in the Board's adjudication of the appeal in the September 5, 2013 decision, which, had it not been made, would have manifestly changed the outcome of the decision.  Therefore, the Board denies the motion to revise the Board's September 5, 2013, decision.


ORDER

The motion to revise the Board's September 5, 2013, decision on the basis of CUE is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


